[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 06-14496                    MAY 14, 2007
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK


                       D. C. Docket No. 05-60329-CR-JIC

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                     versus

CATHLEEN PATTERSON,

                                                           Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 14, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Cathleen Patterson appeals her convictions, imposed after a jury verdict, and

151-month sentence for conspiracy to possess with the intent to distribute one

kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and
attempt to possess with intent to distribute one kilogram or more of heroin, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.       On appeal, Patterson

raises three claims. First, she argues that the evidence did not support the district

court’s “deliberate avoidance” jury instruction.     Second, she asserts the district

court violated her Sixth Amendment rights during jury deliberations by improperly

responding to the jury’s question concerning the amount of heroin involved in the

underlying offenses. Finally, Patterson challenges the district court’s denial of a

minor-role reduction at sentencing.      After thorough review of the record and

careful consideration of the parties’ briefs, we affirm.

                                           I.

      We review jury instructions de novo to determine whether they misstate the

law or mislead the jury to the prejudice of the objecting party. United States v.

Chandler, 996 F.2d 1073, 1085 (11th Cir. 1993).            “We will   not reverse a

conviction unless we find that issues of law were presented inaccurately or the

charge improperly guided the jury in such a substantial way as to violate due

process.” United States v. Perez-Tosta, 36 F.3d 1552, 1564 (11th Cir. 1994).

      Ordinarily we review a court’s response to a jury question for an abuse of

discretion. United States v. Wright, 392 F.3d 1269, 1279 (11th Cir. 2004).

However, where, as here, an appellant presents different arguments on appeal



                                           2
regarding why the district court’s action was improper, our review is for plain

error. Id. “To demonstrate plain error, [Patterson] must show: (1) an error; (2) that

is plain; (3) that affects the defendant’s substantial rights. If the defendant satisfies

those three prongs, we may then employ our discretion to note that error only if it

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. at 1279-80 (internal citation and quotation marks omitted).

      We review a district court’s factual determination regarding whether a

defendant is eligible for a reduction for role in the offense for clear error. United

States v. De Varon, 175 F.3d 930, 934 (11th Cir. 1999) (en banc).

                                           II.

      The relevant facts are these.        On December 22, 2005, Patterson and

codefendants Lizza Cepeda, Maritza Rivera, and Rubby Rios, were charged in a

multi-count indictment arising out of their involvement in smuggling heroin, while

traveling on cruise ships, from Aruba to Port Everglades in Fort Lauderdale,

Florida.   Patterson was charged with the following crimes: (1) conspiring to

possess with the intent to distribute one kilogram or more of heroin, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (Count 1); and (2) attempting to

possess with the intent to distribute one kilogram or more of heroin, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (Count 5).          After initially pleading



                                           3
guilty, pursuant to a plea agreement, Patterson withdrew her plea and the case

proceeded to a jury trial.

      Prior to trial, the government submitted a motion and supporting

memorandum of law requesting that the district court give a jury instruction on

“deliberate ignorance” or “conscious avoidance.”       The government argued that

because there was evidence of both actual knowledge and deliberate ignorance, it

should be allowed to pursue both theories.       The government also filed a Rule

404(b) Notice of Intent to offer extrinsic-act evidence.

      During the trial, Special Agent Selwyn Smith, of the Immigration and

Customs Enforcement (“ICE”), testified that in December 2005, he and other law

enforcement agents boarded a cruise ship that had just arrived at Port Everglades

after having traveled to Aruba. Their purpose was to perform random customs

searches for illegal narcotics.    During their search of the room occupied by

Patterson’s codefendants, Maritza Rivera and Lizza Cepeda, the agents discovered

heroin hidden within various personal items, including perfume bottles, sandals,

pants, and a CD case. Subsequent laboratory analysis revealed that the net weight

of the heroin totaled 3.1 kilograms.

      After Rivera and Cepeda were read their Miranda rights, they told the agents

that a man named “Carlos,” who lived in Colombia, had paid for their cruise to



                                          4
Aruba where they obtained heroin from a man named “Mauricio.” They had been

promised $10,000 each for transporting the heroin into the United States. They

both agreed to cooperate with law enforcement and to conduct a controlled

delivery of the heroin in the South Florida area. Rivera subsequently placed calls

to Carlos and Mauricio, indicating that she and Cepeda were fighting, and that they

needed someone to pick up the drugs soon. Carlos told Rivera to call “La Mona,”

who later was identified as co-defendant Rios, to arrange for a pick-up.

      Thereafter, an undercover agent, acting as Cepeda, called Rios, who said she

would come to a Miami hotel and transport Cepeda and the drugs to the New

York/New Jersey area, where Cepeda could secure her $10,000 payment for the

smuggling job.    Defendant Patterson drove Rios to the Miami hotel where the

undercover agent had checked into a room. Patterson waited in her car in the

parking lot while Rios met with the undercover agent in the hotel room. After

entering the room, Rios inspected the contents of a bag the undercover officer gave

to her. As part of the controlled buy, law enforcement had filled the bag with items

containing fake heroin. As Rios pulled the items out of the bag, law enforcement

entered the room and arrested her.

      Patterson, who was still waiting in her car in the parking lot, also was

arrested. In Patterson’s car, the arresting officers discovered car rental documents,



                                          5
suitcases with clothes, and a heat sealing machine. The rental documents indicated

that Patterson had rented the car at Miami International Airport on the same day

that the meeting at the hotel had been arranged. The agents also discovered a

Western Union money transfer, in the amount of $920, payable to Patterson, and

another, in the amount of $900, payable to Rios.

      When she was arrested, Rios agreed to cooperate with law enforcement and

admitted that she had taken three cruises, two of which entailed smuggling drugs

into the United States. Agents learned from cruise-line records that Patterson had

purchased the tickets for Rios’s second cruise, and, immediately after the cruise,

Patterson had rented a car for 10 days and drove it over 3,000 miles. Patterson also

had purchased a hotel room in New Jersey three days after she rented the car, and

15 phone calls were made to “Consuelo’s” phone number from the hotel room.

The cruise-line records also indicated that in September 2005, Rios and Patterson

went on another cruise to Aruba.

      Special Agent Loni Forgash, the undercover ICE agent who posed as Cepeda

during the investigation, testified that when she met with Rios in the hotel room

prior to Rios’s arrest, Rios told her not to be nervous because the most difficult

part of the drug smuggling scheme -- getting through the Port -- was over. Rios

also said that she and “this other lady [who] always traveled together have done



                                         6
this in the past and . . . that on this trip they were actually going to get the money --

that we were going to get the money as soon as we arrived in New York.”

      The government also presented the testimony of codefendants Cepeda and

Rio. Cepeda testified that during the December 2005 cruise, she and Rivera had

attended a meeting with Mauricio at a McDonald’s in Aruba, at which time he gave

them bags containing the heroin.         They were told that they would receive

instructions from Carlos once the cruise was over, and that they were going to be

paid between $8,000 and $10,000 for the trip.

      Rios testified that she had known Patterson for almost three years, during

which they had taken cruises in September 2004, April 2005, and September 2005.

When Rios met Patterson, “Carlos” had asked her (Rios) to recruit other people to

participate in the drug smuggling conspiracy. Patterson was an appealing recruit

because of her looks and the fact that she was American and used a wheelchair,

thus allowing her to enter the country without being searched. Rios characterized

Patterson’s wheelchair-bound status as a “big plus.” Rios approached Patterson

and asked her to come to Aruba to meet Mauricio. Patterson purchased the tickets

for the September 2004 cruise with her credit card, and “Carlos” reimbursed her.

When the two women arrived in Aruba, they met Mauricio at a McDonald’s, and

he took them to his apartment where he told them that on future trips, they would



                                           7
receive several items from him, including perfumes, shoes, and cameras.        Rios

remembered Patterson asked Mauricio whether he would pay for lawyers if there

was a problem.

      After the initial meeting with Mauricio, Patterson agreed to the plan and told

Rios that she was comfortable going on the April 2005 cruise because she was sick

(and in a wheelchair), and, therefore, they would “always go first.” Patterson made

the travel arrangements, and, once in Aruba, they again met Mauricio at the

McDonald’s and went to his apartment where he gave them shoes, a purse, and

perfumes, all of which contained drugs. Rios and Patterson put the items in bags

and hung them from Patterson’s wheelchair. When they went through customs at

Port Everglades, they went to a special elevator and were not searched because

Patterson was in a wheelchair.     They then traveled to New Jersey where Rios

delivered the drugs. The next day, “Consuelo” met Rios in the hotel lobby and

paid her $20,000 to be split between herself and Patterson.

      Rios described the third cruise that she and Patterson took in September

2005. Again, Patterson made the reservations for the trip and purchased the tickets

through her travel agency.     At another meeting at the McDonald’s in Aruba,

Mauricio gave them items, including perfumes and a CD player, that contained




                                         8
drugs. During the ship’s stop in Puerto Rico, Rios delivered the drugs to a man at

a shopping center. They were each paid $13,000 for their smuggling services.

      As for Rios’s and Patterson’s involvement in the December 2005 cruise

taken by Cepeda and Rivera, Rios testified that in the afternoon of December 12,

2005, she was contacted from Colombia by “Carlos” who told her that she needed

to rent a car and pick up Cepeda at a hotel in Miami and take her and some drugs to

New York. Rios told Carlos that she did not have a credit card, and, therefore, she

would need to speak to “Cathy,” whom she trusted and with whom she previously

had “done business.” After the phone call, Rios contacted Patterson, who agreed to

accompany Rios to pick up a woman and some drugs at a Miami hotel and

transport them to “Consuelo” in New York. Rios told Patterson that Carlos would

pay each of them $1500, plus $1000 for travel expenses, and that some of the

money had been wired in advance from New York. While Rios was at Patterson’s

house, “Carlos” called again and told Rios to make sure there were five packages.

Rios then spoke to either Cepeda or Maritza, and arranged to meet them at the

Miami hotel the next morning.

      Rios received another call from “Carlos” the next morning. He explained

that Rios and Patterson would be transporting seven, as opposed to five, packages

of heroin. When Patterson picked Rios up that morning, Rios informed Patterson



                                         9
about the changed amount, and Patterson asked whether Carlos would pay them for

the extra two packages. Rios assured Patterson that Carlos would pay them extra.

Rios also testified that during a conversation with Patterson, after they were

arrested at the Miami hotel, they had agreed to “stick together” and never talk

about their previous trips.

      Officer Tracy Land, of the Broward County Sheriff’s Office, testified that he

interviewed Patterson at the Miami hotel after her arrest, and, once the interview

was over, he gave Patterson an opportunity to make changes to his written notes.

According to her statement, which Officer Land read into the record, Patterson

was driving Rios to New York because Rios did not have a credit card. Patterson

admitted that she had a “general idea” that Rios was transporting drugs, and that

Rios “possibly” had drugs in a pair of shoes she had bought in Aruba. Patterson

also said that during one of their prior cruises, Rios had met with a man in Aruba.

Patterson said that she thought the meeting “might be about a drug deal.”

Patterson also described a second cruise in which she believed that there “possibly

w[ere] drugs” in a large bronze cologne bottle.

      After the government rested, Patterson testified in her own defense. She

claimed that at no point after she met Rios sometime in mid-2004 did Rios ever

discuss the drug business. When Rios invited Patterson to accompany her on a



                                         10
cruise shortly after they met, Patterson thought she had been invited only because

Rios had no one else to go with her, and when Rios asked Patterson to make the

arrangements and pay for the cruise because she did not have a credit card,

Patterson agreed based on her understanding that Rios would reimburse her.

Patterson also claimed that during her various cruises to Aruba, she had never met

with anyone concerning drugs. Patterson said that she never agreed to help Rios

smuggle drugs into the U.S. or to transport them from Florida to New York, and

that Rios never paid her any money, except to reimburse her for travel expenses.

      Patterson also gave her version of the events leading up to her arrest in

December 2005. She had planned to take a food sealer to her sister in Gainesville

when Rios asked her to go to New York. Rios told Patterson that they were going

to take someone with them who did not have proper identification to buy a plane

ticket, but Rios did not tell her that the person would be carrying drugs. Patterson

rented the car later that night, and, after she picked Rios up the next morning, they

drove to a hotel in Miami to pick up the other passenger. When they got to the

hotel, Rios went inside while Patterson waited in the car.

      Patterson testified that once she had been arrested and removed from her car,

she began to feel extremely dizzy due to her diabetes and the fact that she had not

eaten. She claimed she informed agents of this fact, but they took her to a hotel



                                         11
room and began screaming at her about her involvement with the drugs. She could

not remember what she said during her interview, and testified that she had been

unable to read her statement because she did not have her glasses. She told the

agents that she had been on previous trips with Rios, but she did not admit to

having knowledge of any drugs. She also testified that she did not say anything to

Rios in prison about trying to conceal information from the government.

      During the government’s rebuttal, Special Agent David Mitchell, of the

Drug Enforcement Administration, testified that he was present when Patterson

was arrested at the Miami hotel. After her arrest, the arresting officers allowed

Patterson to sit in a chair and use the bathroom before taking her upstairs to a hotel

room. Special Agent Mitchell did not witness anyone abusing Patterson, and he

never heard her complain of pain or discomfort. Another special agent’s testimony

was consistent with Special Agent Mitchell’s version of events.

      After the close of evidence, Patterson objected to the proposed jury

instruction on deliberate ignorance.     The court overruled the objection without

explanation. During closing arguments, Patterson urged that she should not be

punished for being gullible and naive.

      The district court’s charge to the jury included the following jury

instruction:



                                          12
         [W]ith respect to the issue of [Patterson’s] knowledge in this case, if
         you find from all the evidence beyond a reasonable doubt that
         [Patterson] believed that she was at the hotel to pick up and transport
         a controlled substance for delivery to a location outside south Florida,
         and deliberately and consciously trying to avoid learning the specifics
         pertaining to the controlled substance, in order to be able to say if
         apprehended that she did not know what she would be transporting,
         you may treat such deliberate avoidance of positive knowledge as the
         equivalent of knowledge.

         In other words, you may find that a defendant acted knowingly if you
         find beyond a reasonable doubt either, one, that the defendant actually
         knew that she was to transport and deliver controlled substances, or
         that she deliberately closed her eyes to what she had every reason to
         believe was the fact.

The jury verdict form provided a place for the jury to indicate whether it found

Patterson guilty of Count One. If the jury found Patterson guilty of Count One,

then a second section provided a place for the jury to mark whether it found her

guilty of conspiring to possess with intent to distribute: (1) 1 kilogram or more of

heroin; or (2) 100 grams or more of heroin. Similarly, if the jury found Patterson

guilty of Count Five, then the jury had to indicate whether the offense involved: (1)

1 kilogram or more of heroin; or (2) 100 grams or more of heroin.

         During deliberations, the jury submitted the following two questions to the

court:

         Why do we have a choice of the amount of the controlled substance
         on the verdict form? What do the 100 grams or more have to do with
         the case if the amount seized was 3 kilograms?



                                           13
The district court informed the parties it would respond with the following answer:

      Three (3) kilograms is equal to 3000 grams.

      If you should find beyond reasonable doubt that the Defendant is
      guilty of either Count 1 or Count 5, or both, then you must also find
      the amount –

      that is:

      more than 1 kilogram
      more than 100 grams

      3 kilograms is obviously more than either 1 kilogram or 100 grams.

Patterson requested that the court also instruct the jury that it needed to rely on the

instructions already given, and she argued that by telling the jury that three

kilograms equaled 3,000 grams, the court was bringing in extraneous information.

The court responded that the proper answer to the jury’s question was that the

amounts were listed only because the jury’s finding on drug amount was relevant

for sentencing, but indicated it would not so inform the jury as to the use of drug

amount at sentencing because that information was not relevant to the jury’s

factfinding. The district court overruled Patterson’s objection and provided the

above-quoted response to the jury.

      The jury found Patterson guilty on both counts. On the verdict form, the

jury indicated that it found the offenses involved “one kilogram or more,” as




                                          14
opposed to “100 grams or more,” of heroin.             Patterson then proceeded to

sentencing.

      The Presentence Investigation Report (“PSI”) recommended a base offense

level of 34, pursuant to U.S.S.G. § 2D1.1(a)(3), because the offense involved 3.1

kilograms of heroin. The PSI recommended no adjustments to the base offense

level. With a total offense level of 34, and a criminal history of I, Patterson faced a

Guidelines range of 151 to 188 months’ imprisonment.

      In response to Patterson’s objection to the PSI’s failure to recommend a

mitigating-role adjustment, pursuant to § 3B1.2(a), the probation officer noted that

each of the co-defendants was equally culpable because they were all couriers in

the conspiracy.   According to the PSI, co-defendants Rivera and Cepeda pled

guilty to Counts 1 and 4 of the indictment and Rios pled guilty to Counts 1 and 5.

All three of Paterson’s co-defendants received 48-month terms of imprisonment.

      At the sentencing hearing, Patterson argued she was entitled to a minor-role

adjustment because she was called at the last minute to help Rios drive, and she

and Rios were going to receive only $1,500, while Rivera and Cepeda were

supposed to split $10,000. The district court found that Patterson had failed to

prove by a preponderance of the evidence that she was entitled to a mitigating-role

reduction because all of the participants were equally culpable.



                                          15
      After the court said it had considered the parties’ arguments, the PSI, and the

statutory factors under 18 U.S.C. § 3553(a), it found that a sentence at the low end

of the Guidelines range was sufficiently punitive and would deter Patterson and

others from committing similar crimes.         The court sentenced Patterson to two

concurrent 151-month terms of imprisonment. This appeal followed.

                                        III.

      First, Patterson argues that the district court reversibly erred by including in

its charge to the jury an instruction on deliberate indifference. We have held that

“[a] deliberate ignorance instruction is appropriate when the facts support the

inference that the defendant was aware of a high probability of the existence of the

fact in question and purposely contrived to avoid learning all of the facts in order

to have a defense in the event of a subsequent prosecution.”        United States v.

Perez-Tosta, 36 F.3d 1552, 1564 (11th Cir. 1994) (internal quotations and citation

omitted). Such an inference can be supported by either direct or circumstantial

evidence. United States v. Arias, 984 F.2d 1139, 1143 (11th Cir. 1993). Although

the instruction is not appropriate when the “relevant evidence points only to actual

knowledge, rather than deliberate avoidance,” see Perez-Tosta, 36 F.3d at 1564-65

(quotation omitted), the instruction is properly given if the evidence supports both

actual knowledge and deliberate ignorance. Arias, 984 F.2d at 1143.



                                         16
      Here, we readily conclude the district court did not err by giving the

deliberate avoidance instruction because the evidence squarely pointed towards

both actual knowledge and deliberate avoidance. Patterson’s primary theory of

defense was that she was ignorant of the purpose not only of the road-trip to New

York in December 2005, but also of the multiple cruises she took with Rios as well

as the first road-trip to New York, in April 2005.       However, the government

presented extensive evidence to the contrary, most notably during Rios’s testimony

about Patterson’s direct knowledge of the drug-smuggling purpose of their cruises

and road-trips. Even if the jury discounted Rios’s testimony, it surely could have

found Patterson was aware of a high probability that the purpose of the trip was to

deliver drugs, and she purposely contrived to avoid learning about the trip’s details

in order to have a defense to criminal prosecution. Cf. Perez-Tosta, 36 F.3d at

1564. Even by Patterson’s own account, she was asked to rent a car and drive

codefendant Rios and a stranger hundreds of miles to New York with little more

than a day’s notice. As for her other trips with Rios, Patterson testified that she

was never present when drugs were discussed or exchanged. Indeed, she testified

that Rios never mentioned drug smuggling to her. On this record, the jury could

have found that Paterson had attempted to avoid learning the details of the scheme,




                                         17
particularly in light of her own testimony that she was never present when drugs

were discussed or transferred.1

                                                IV.

       Patterson also challenges the district court’s answer to the jury’s questions

concerning whether it had a choice as to “the amount of the controlled substance

on the verdict form” and whether the 100 grams was relevant to the case if the

amount seized was 3 kilograms. Again, the district court’s response was this:

           Three (3) kilograms is equal to 3000 grams.
           If you should find beyond reasonable doubt that the Defendant is
           guilty of either Count 1 or Count 5, or both, then you must also find
           the amount –

           that is:

           more than 1 kilogram
           more than 100 grams

           3 kilograms is obviously more than either 1 kilogram or 100 grams.

             On appeal, Patterson argues that because the jury was still deliberating

   over the weight of the drugs when it submitted the questions, and it had not

   indicated that it was considering holding Patterson accountable for 3 kilograms

       1
         Moreover, even if the district court erred by instructing the jury on deliberate avoidance,
the error was harmless beyond a reasonable doubt because Rios’s testimony provided strong
evidence that Patterson had actual knowledge that the purpose of the trip was to transport heroin.
United States v. Schlei, 122 F.3d 944, 973 (11th Cir. 1997) (holding that if a district court gives an
erroneous instruction on deliberate ignorance, but there is also strong evidence of actual knowledge
of the crime being committed, any error will be deemed harmless).


                                                   18
of heroin, the district court’s answer to the question constituted reversible error

because it assumed the jury had found Patterson guilty. We disagree. Simply

put, the district court’s response did not assume that the jury was going to find

Patterson guilty, and it did not improperly suggest a finding regarding the

amount of drugs because: (1) it is undisputable that 3 kilograms is more than 1

kilogram or 100 grams; and (2) the jury’s question stated that the crime

involved the seizure of 3 kilograms of heroin. Moreover, even if the district

court did err in its response, it did not commit plain error because the only

genuine issue in dispute was Patterson’s knowledge. At no point did Patterson

assert a defense based on, or otherwise challenge, the amount of heroin

involved in the offense. On this record, she cannot establish error, let alone

plain error, based on the district court’s answer to the jury.

                                         V.

      Finally, Patterson argues that she was entitled to a minor-role reduction,

pursuant to U.S.S.G. § 3B1.1, because: (1) she only participated in the

conspiracy to transport the drugs for a brief period; (2) she was the least

culpable of the individuals involved; and (3) she did not have any

understanding or knowledge of the criminal enterprise. Again, we review a

district court’s factual determination regarding whether a defendant is eligible



                                         19
for a reduction for role in the offense for clear error. United States v. De Varon,

175 F.3d 930, 934 (11th Cir. 1999) (en banc). We have noted that “a trial

court’s choice between ‘two permissible views of the evidence’ is the very

essence of the clear error standard of review.” Id. at 939. We will not find clear

error unless we are “left with a definite and firm conviction that a mistake has

been committed.” United States v. Crawford, 407 F.3d 1174, 1177 (11th Cir.

2005) (quotation marks and citation omitted).

      In determining a defendant’s role in an offense, a district court (1) must

consider the defendant’s role in the relevant conduct for which he has been held

accountable at sentencing, and (2) may also consider his role as compared to

that of other participants in his relevant conduct. De Varon, 175 F.3d at 940,

944. The proponent of a role adjustment bears the burden of establishing his

role in the offense by a preponderance of the evidence. Id. at 934.

      Here, Patterson was held accountable for only 3.1 kilograms of heroin,

which was the amount that she and her codefendants were attempting to

transport when they were arrested at the Miami hotel in December 2005.

Patterson’s role in the transportation of those drugs from Florida to New York

was integral to the criminal enterprise because Rios did not have a credit card or

any other means to pay for the transportation, and, according to Rios’s



                                        20
   testimony, she would not have been able to transport the drugs to New York if

   Patterson had not agreed to rent the car and drive. Although Patterson contends

   that she was less culpable than the other codefendants, the record does not

   compel this conclusion, especially considering that there would have been no

   transportation for the drugs from Miami to New York without her

   participation.2 Accordingly, the district court did not clearly err by denying her

   request for a minor-role reduction.

           AFFIRMED.




       2
         We are unpersuaded by Patterson’s challenge to the reasonableness of her sentence. She
suggests that her sentence of 151 months was unreasonably longer than her co-defendants’ 48-month
sentences. “After the district court has accurately calculated the Guideline range,” we review the
final sentence for reasonableness. United States v. Winingear, 422 F.3d 1241, 1244 (11th Cir.
2005). The factors that act as a guide in determining whether a sentence was reasonable are found
in 18 U.S.C. § 3553(a). Id. at 1246. One of these factors is “the need to avoid unwarranted sentence
disparities among defendants with similar records who have been found guilty of similar conduct.”
18 U.S.C. § 3553(a)(6). We have held that the “[d]isparity between the sentences imposed on
codefendants is generally not an appropriate basis for relief on appeal.” United States v. Regueiro,
240 F.3d 1321, 1325-26 (11th Cir. 2001). Also, “when the district court considers the factors of
§ 3553(a), it need not discuss each of them . . . an acknowledgment by the district court that it has
considered the defendant’s argument and the factors in § 3553(a) is sufficient.” United States v.
Talley, 431 F.3d 784, 786 (11th Cir. 2005).

       Here, the disparity between Patterson’s sentence and that of her three codefendants’ is easily
explained because her codefendants cooperated with agents during the investigation and accepted
responsibility for their actions, while Patterson took no responsibility for her actions, and maintained
that she was innocent throughout a jury trial. Moreover, the district court stated that it had
considered the parties’ arguments and the 18 U.S.C. § 3553(a) factors. On this record, Patterson’s
sentence, which was at the low end of the advisory Guideline range, was reasonable.

                                                    21